Citation Nr: 0930184	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to May 1954 and 
from July 1954 to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

In July 2009 the Veteran canceled his video conference 
hearing before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  There is medical evidence of a current diagnosis of PTSD 
based upon alleged combat and other in-service stressors; 
however, the record does not confirm that the Veteran engaged 
in combat with the enemy and there is no credible or 
corroborating evidence to confirm his other alleged in-
service stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued a VCAA 
notification letter in January 2007, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  A March 2008 letter provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letter noted above was issued prior to 
the March 2007 rating decision on appeal; thus, VCAA notice 
was timely.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
March 2008 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006); see Mayfield v. Nicholson, 
20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and private 
psychology records.  There is some indication that some 
service personnel records were destroyed in the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  It is apparent that the Board does 
not have all of the personnel records.  As a result, the VA 
has a heightened responsibility to explain the rationale and 
bases for its decision.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The Board is cognizant that the Veteran was not provided a VA 
examination in which an examiner provided an opinion 
regarding whether PTSD was attributable to service.  Under VA 
regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Board finds that the current record is adequate to decide 
this appeal.  There is medical evidence of a diagnosis of 
PTSD based upon alleged combat duty and other claimed in-
service stressors while on active duty during the Korean 
Conflict.  However, as explained in more detail below, the 
record does not confirm combat duty, nor has any other 
claimed in-service stressor been verified.  Under these 
circumstances, there is no duty to provide a VA examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. §§ 3.104(f), 3.159(c)(4) (2008).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran asserts that he has PTSD due to service.  In 
October 2006, the Veteran claimed that on June 4, 1951 while 
stationed at K-2 water point station in Taegu, Korea his 
company received a report that the Chinese planned to poison 
the water supply and to kill everyone there and that they 
were subsequently attacked by the Chinese.  He reportedly saw 
his sergeant die.  He also claimed that his friend [redacted] 
killed himself right in front of him.  He stated that as a 
result he became an alcoholic and has nightmares about what 
happened to [redacted] and to the others.  He claimed he suffers 
from flashbacks, nervousness, and occasional memory loss.  

The Veteran's service treatment records are absent for any 
complaint of, treatment for, or diagnosis of a psychiatric 
disorder, to include PTSD.  His May 1951 entrance examination 
and his April 1955 separation examination both show a normal 
psychiatric evaluation.  

The Veteran's DD-214 (service personnel record) shows that he 
received the Korean Service Medal, the UN Service Medal, and 
the National Defense Service Medal and served in an engineer 
battalion.  He performed one year and six months of foreign 
and/or sea service.  There is no indication of a medal or 
decoration evincing combat duty.  The Veteran's January 1955 
service medical records show that the Veteran stated that he 
served approximately six months in Korea, six months in 
Japan, and a year in Okinawa.  His military service 
occupation (MOS) was 2310; it was recorded that the related 
civilian occupation was surface machine operator.  

In October 2006, a private psychiatric social worker 
diagnosed the Veteran as having severe PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 44.  The 
clinician stated that the Veteran self-medicated with alcohol 
and distracted himself with work.  The Veteran reported 
serving in Korea for 14 months and engaging in combat there.  

In June 2007, a private psychologist stated that the Veteran 
is perhaps the most anxious veteran with whom he has ever 
worked.  

In July 2007, VA made a formal finding of a lack of 
information required to corroborate stressor(s) associated 
with his claim for service connection for PTSD, and the 
Veteran's claim was denied later that same day.  

A week after receiving the rating decision that denied his 
claim, in July 2007, the Veteran submitted a notice of 
disagreement.  He explained the events of June 4, 1951 in 
greater detail.  He stated that his company, the 822nd 
Engineer Aviation Battalion, was attacked while they were 
still in their foxholes at 3:00 a.m.  The Chinese broke 
through the gate and killed a corporal and another guard.  
The Chinese then threw a grenade that killed his sergeant in 
the neighboring foxhole; two others were killed in another 
neighboring foxhole.  The Veteran's lieutenant came to give 
them instructions and was shot in the head right in front of 
[his] foxhole.  Then his buddy Corporal [redacted] (initial 
used to protect privacy) had to take over.  There were only 
seven of the 12 men left.  They were able to hold their 
position until help arrived that ended the fighting.  He said 
that the event changed his friend [redacted].  On January 5, 1953, 
[redacted] received a letter from his girlfriend.  After reading 
the letter, he retrieved his gun from his tent, walked toward 
the Veteran crying and screaming, stopped two feet in front 
of him, placed the barrel under his chin and pulled the 
trigger.  The Veteran was covered in his blood.  He said that 
he tried to forget [redacted].  He said that he may have forgotten 
his last name, until now, but had never forgotten his face.  

With his notice of disagreement, the Veteran submitted a 
print out from the Korean War Project Remembrance that 
contained information on [redacted] of the 822th Engineer 
Aviation Battalion who died of other, non-hostile causes on 
January 5, 1953 at Taegu Air Base (K-2).  

In September 2007, VA received a letter from a private 
psychologist that stated that he had treated the Veteran 
since November 2006.  He stated that the Veteran initially 
provided a vague stressor statement and did not follow 
through in a systematic way with his paperwork.  The 
psychologist alleged that the problems with the Veteran's 
claim were at least somewhat due to his anxious condition.  

In a September 2007 statement, the Veteran claimed that for 
30 years he drank, on average, a quart and a half of brandy a 
day, and he also drank on his lunch break.  He claimed that 
he did this in order to suppress his memories.  

In December 2007, a private psychologist found the Veteran 
suffered from PTSD and extreme levels of anxiety.  In March 
2008, a private psychologist stated that in addition to 
suffering from PTSD and anxiety, the Veteran also had 
depression.  In July 2008, this psychologist stated that his 
symptoms had worsened and required medication.  He was 
referred to a VA psychiatrist for medication.  

In July 2008, a VA psychiatrist diagnosed the Veteran as 
having chronic PTSD and prescribed Mirtazapine.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim that his PTSD is attributable to 
service.  

Although the Board notes a confirmed diagnosis of PTSD by 
both private psychologists and a VA psychiatrist, the primary 
impediment to a grant of service connection here is an 
absence of a verified combat duty or an alleged in-service 
stressor upon which a diagnosis of PTSD has been based.  

With respect to the allegation of combat duty, the service 
personnel records show that he received the Korean Service 
Medal, the UN Service Medal, and the National Defense Service 
Medal but there is no indication of a medal or decoration 
evincing combat duty.  The Court has held that one cannot 
conclude from the mere absence on a veteran's DD-214 of a 
medal or citation evincing combat that the veteran in fact 
did not engage in combat with the enemy.  Daye v. Nicholson, 
No. 05- 2475 (U.S. Vet. App. November 22, 2006).  Moreover, 
in this case, the Veteran has claimed that on June 4, 1951 
while stationed at Taegu, Korea, his unit was attacked by the 
Chinese.  However, there is no supportive evidence of record 
that corroborates the Veteran's assertion that his company 
was attacked in June 1951 in Taegu, Korea.  The Veteran's  
January 1955 service medical records show that he stated that 
he served approximately six months in Korea and his MOS was 
2310; which according to the DD-214, is related to a surface 
machine operator.  The Board finds that the relevant evidence 
in total does not confirm combat duty.  It is also pertinent 
to note that while the Veteran has alleged the attack 
occurred in June 1951, he has also claimed that he was 
present in Korea when a friend committed suicide in January 
1553.  The Veteran was only in Korea for 6 months.  
In view of the foregoing, the Board finds that there is no 
service record or other credible evidence to confirm that the 
Veteran had combat duty or that the alleged combat-related 
stressor occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

Since the Veteran's allegation of engaging in combat with the 
enemy cannot be verified at this time and his other alleged 
stressors involve non-combat incidents, his testimony must be 
corroborated.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

In October 2006, the Veteran claimed that on June 4, 1951 
while stationed at K-2 water point station in Taegu, Korea, 
his company received a report that the Chinese planned to 
poison the water supply and to kill everyone.  He also 
reportedly saw his sergeant die and witnessed his friend 
[redacted] kill himself right in front of him.

There is a lack of confirmed evidence of record that 
corroborates the Veteran's assertion that his friend [redacted]
shot himself in front of him in January 1953 in Taegu, Korea.  
With regard to the Veteran's allegation that his company 
received a report that the Chinese planned to poison the 
water supply and to kill everyone, it is pertinent to note 
that generally anecdotal incidents such as the event alleged 
by the Veteran cannot be researched effectively.  Thus, the 
Board has no method of confirming that they in fact occurred.  
See 38 C.F.R. § 3.159(c)(2)(i) (2008).  The Veteran has not 
submitted any corroborating evidence such as a buddy 
statement with respect to any of his alleged in-service 
stressors. 

The Veteran had failed to provide a verifiable stressor in 
support of his claim for service connection for PTSD.  The 
Veteran's own statements regarding the alleged stressors have 
been vague, as even his treating psychologist acknowledged in 
a September 2007 letter.  Over the course of the appeal, the 
Veteran has added facts to the story.  He filed his claim in 
October 2006, at which time he gave only [redacted] first name 
and did not give the date of his death; he did not submit 
[redacted] last name or the date of his death until July 2007, 
approximately one week after his claim was denied.  

The Veteran stated that upon returning home after service he 
became an alcoholic and had nightmares, flashbacks, and 
anxiety due to his alleged in-service stressors.  In October 
2006, a private psychologist confirmed that he self-medicated 
with alcohol.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted 
above, the service medical records show no such incident of 
or treatment for a psychiatric disorder due to engaging in 
combat or witnessing a close friend's suicide.  The Veteran 
did not seek psychiatric treatment until October 2006, which 
was more than 50 years after service.  And the Veteran has 
been inconsistent with regard to his claimed in-service 
stressors. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has PTSD that began during or as the result of some 
incident of active duty.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


